Citation Nr: 0723743	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  05-32 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from August 1967 to July 1969.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a March 2005 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the veteran's claims 
of entitlement to service connection for bilateral hearing 
loss and tinnitus.  The Cleveland RO currently has 
jurisdiction over the veteran's claims.


FINDINGS OF FACT

1.  The competent medical evidence of record does not include 
a current diagnosis of bilateral sensorineural hearing loss.

2.  The competent medical evidence of record does not include 
a current diagnosis of tinnitus.


CONCLUSIONS OF LAW

1.  Bilateral sensorineural hearing loss was not incurred in 
or aggravated by active military service and may not be so 
presumed.  38 U.S.C.A. §§ 1110, 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  Tinnitus was not incurred in or aggravated by active 
military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for bilateral hearing 
loss and tinnitus.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated December 14, 2004, including evidence of "a 
relationship between your current disability and an injury, 
disease, or event in military service."  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
December 2004 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised in the December 2004 letter that VA would assist 
him with obtaining relevant records from any Federal agency, 
including records from the military, VA Medical Centers and 
the Social Security Administration.  With respect to private 
treatment records, the December 2004 letter informed the 
veteran that VA would make reasonable efforts to obtain non-
Federal evidence.  Included with the letter were copies of VA 
Form 21-4142, Authorization and Consent to Release 
Information, and the letter asked that the veteran complete 
such so that the RO could obtain private records on his 
behalf.  The veteran was also advised in the letter that a VA 
examination would be provided if necessary to decide his 
claims.

The December 2004 letter further emphasized: "If the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency."  [Emphasis as in original]

Finally, the Board notes that the December 2004 VCAA letter 
specifically requested that the veteran: "If there is any 
other evidence or information that you think will support 
your claim[s], please let us know.  If you have any evidence 
in your possession that pertains to your claim[s], please 
send it to us."  This complies with the requirements of 38 
C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.



In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection for the veteran's claimed bilateral 
hearing loss and tinnitus.  In other words, any lack 
advisement as to those two elements is meaningless, because 
disability ratings and effective dates were not assigned.  
The veteran's claims of entitlement to service connection 
were denied based on elements (2), existence of a disability, 
and (3), connection between the veteran's service and the 
claimed disabilities. As explained above, he has received 
proper VCAA notice as to her obligations, and those of VA, 
with respect to those crucial elements.

Because as discussed below the Board is denying the veteran's 
claims, elements (4) and (5) remain moot.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
 
The veteran has not indicated that there is medical evidence 
of current bilateral hearing loss or tinnitus.  When listing 
sources of medical treatment for his hearing loss and 
tinnitus on his initial application for benefits in November 
2004, he referred to his service medical records from decades 
prior.  After the RO sent the veteran a VCAA notice letter in 
December 2004, the veteran did not indicate that there was 
any available evidence in support of his claims.  Indeed, it 
was not until after his claims were denied in the March 2005 
rating decision that the veteran stated: "I have experienced 
difficulty in gathering evidence to support my claim".  
However, he did not indicate where such evidence could be 
obtained.  See the April 29, 2005 notice of disagreement.  

The Court has held that "[t]he duty to assist is not always 
a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  

The veteran has asked that he be provided with a VA medical 
examination.  See his April 2005 notice of disagreement.  The 
duty to assist includes providing a medical examination or 
obtaining a medical opinion if such an examination or opinion 
is necessary to make a decision on the claims.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  
Given the facts of this case, the Board finds that an 
examination or medical opinion is not necessary.  As is set 
forth in more detail below, the veteran has offered no 
evidence either of in-service acoustic trauma or of current 
bilateral hearing loss or tinnitus.  Lacking such evidence, 
the Board finds that obtaining a VA audiological examination 
or nexus opinion is not necessary in the instant case.  As 
the Court has stated: "VA's . . . 'duty to assist' is not a 
license for a 'fishing expedition' to determine if there 
might be some unspecified information which could possibly 
support a claim."  See Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992).  

The circumstances presented in this request are distinguished 
from those set forth in Charles v. Principi, 16 Vet. App. 370 
(2002), in which VA was required to obtain a nexus opinion 
when there was acoustic trauma in service and competent 
evidence of a current disability.  Here, there is absolutely 
no evidence of an in-service disease or injury or current 
disability, and it is the veteran's responsibility to provide 
such. 
See 38 U.S.C.A. § 5107(a) (West 2002).

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  He 
has declined the option of a personal hearing.

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  
See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a) (2006).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).  

Analysis

With respect to Hickson element (1), there is no medical 
evidence that supports a conclusion that either bilateral 
hearing loss or tinnitus is currently present.  
As detailed in the VCAA discussion above, the veteran has 
been accorded ample opportunity to present medical evidence 
in support of his claims and has failed to do so.  See 38 
U.S.C.A. § 5107(a) [it is the claimant's responsibility to 
support a claim for VA benefits].

The veteran has stated that there is evidence of current 
bilateral hearing loss and tinnitus "as documented on your 
Form 10-2364 dated 23 Sept. 2005."  See the veteran's 
September 29, 2005 substantive appeal.  [VA Form 10-2364 is a 
preprinted form used for reporting results from VA 
audiological examinations; no such form appears in the 
record.]  There is no indication that a VA audiology 
examination was ever scheduled, much less completed on 
September 23, 2005 as the veteran claims.  Moreover, 
statements from the veteran's representative have not 
mentioned a VA examination.    

To the extent that the veteran himself contends that he has 
bilateral hearing loss and tinnitus, it is now well-
established that lay persons without medical training are not 
competent to comment on medical matters such as diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992) see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The Board is aware that 
the veteran's DD 214 form indicates that his MOS was 
"medical specialist".  The related civilian occupation was 
stated on the DD-214 form to be a nurses aide.  Any 
rudimentary training in the medical field the veteran may 
have received does not entitle him to opine on medical 
matters such as audiological diagnosis.  See 38 C.F.R. § 
3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions]. 

In the absence of any currently diagnosed bilateral hearing 
loss or tinnitus, service connection may not be granted.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection 
cannot be granted if the claimed disability does not exist].  
Hickson element (1) has not been met for the claims, and they 
fail on this basis alone.

For the sake of completeness, the Board will also address the 
remaining two Hickson elements.

With respect to element (2), in-service disease and injury, 
there is no evidence of ear disease in service.  In 
particular, the veteran's April 1969 separation physical 
examination, including audiology testing, was pertinently 
negative.  Although the veteran has stated without any 
corroborating evidence that tests of hearing in service were 
not up to today's standards, he has not produced any evidence 
that he 
In fact had hearing loss in service or within the one year 
presumptive period after service or that he in fact had 
tinnitus in service.

With respect to in-service injury, the veteran in essence 
contends that exposure to noise from weapons on the firing 
range during basic training caused injury to his ears.  [The 
Board observes that the veteran is not a veteran of combat, 
see 38 U.S.C.A. § 1154(b), and his MOS of medical specialist 
(nurses aide) is not consistent with noise exposure.]

The Board wishes to make it clear that it does not 
necessarily dispute that the veteran may have been exposed to 
noise on the firing range during basic training, as 
undoubtedly were millions of other veterans. However, the 
evidence of record does not support the veteran's contention 
that he sustained any injury thereby.  Crucially, his 
separation physical examination is pertinently negative for 
ear injury, and in the accompanying report of medical history 
he specifically denied ear trouble and hearing loss.  
Significantly, there is no mention of ear problems by the 
veteran until he filed his initial claim of entitlement to VA 
benefits in November 2004, 35 years after he left military 
service in July 1969.  See Shaw v. Principi, 3 Vet. App. 365 
(1992) [a veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim].

The lack of any evidence of ear problems for nearly four 
decades after service, and the filing of the claim for 
service connection 40 years after service, is itself evidence 
which tends to show that no injury to the ear was sustained 
in service. 
See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) [noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact]; see also 38 C.F.R. § 3.102 [noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence].

Although the veteran, like most military veterans, was 
exposed to noise on the firing range during basic training, 
this does not automatically mean that there was injury (i.e., 
acoustic trauma) caused thereby. The veteran and his 
representative have not pointed to any such statutory or 
regulatory presumption, and the Board is aware of none. Thus, 
the Board rejects the notion that acoustic trauma and 
resulting ear damage should be conceded. There is no 
objective, contemporaneous evidence that the veteran 
sustained acoustic trauma in the performance of his duties.

In essence, the veteran's case rests of his own statements 
that he sustained bilateral ear injury in service. The Board 
has considered those statements. However, his statements are 
outweighed by the utterly negative service medical records, 
to include his own denial of such problems in connection with 
his separation physical examination, as well as the lack of 
objective evidence of ear problems for decades after service.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran].

In short, because the record as a whole clearly demonstrates 
that the veteran never mentioned an injury in service until 
he brought up the subject in connection with his claim for VA 
benefits approximately 40 years after his separation from 
service, the Board finds his recent statements concerning 
such an injury to be lacking in credibility and probative 
value.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
[VA cannot ignore a veteran's testimony simply because the 
veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence].

Hickson element (2) is also therefore also not met.  

Finally, in the absence of a current disability, medical 
nexus is an impossibility.  Element (3) is also not met. 

In summary, for reasons and bases expressed above the Board 
concludes that a preponderance of the evidence is against the 
claims of entitlement to service connection for bilateral 
hearing loss and tinnitus.  The benefits sought on appeal are 
accordingly denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


